                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO:
Master Participation Trust

               Plaintiff                           COMPLAINT

                        vs.                        RE:
                                                   401 Miller Road, Waldoboro, ME 04572

Samuel M. Sherry, Esquire, Special                 Mortgage:
Administrator of the Estate of Raymond P.          May 4, 2011
Glenn a/k/a Raymond Glenn                          Book 4400, Page 280

               Defendant

       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby complains

against the Defendant, Samuel M. Sherry, Esquire, Special Administrator of the Estate of Raymond

P. Glenn a/k/a Raymond Glenn, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

       Trust, N.A., as Trustee for LSF9 Master Participation Trust, in which the Defendant, Samuel
   M. Sherry, Esquire, Special Administrator of the Estate of Raymond P. Glenn a/k/a

   Raymond Glenn, is the obligor and the total amount owed under the terms of the Note is

   One Hundred Sixty Thousand Nine Hundred Fourteen and 67/100 ($160,914.67) Dollars,

   plus attorney fees and costs associated with the instant action; thus, the amount in

   controversy exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00)

   dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust is a corporation with

   its principal place of business located at 425 Walnut Street, Cincinnati, OH 45205.

5. The Defendant, Samuel M. Sherry, Esquire, Special Administrator of the Estate of

   Raymond P. Glenn a/k/a Raymond Glenn, is a resident of Portland, County of

   Cumberland, and State of Maine.

                                           FACTS

6. On May 5, 2011, by virtue of a Quitclaim Deed with Covenant, the property was further

   conveyed from Deborah Prior a/k/a Debra Prior, which is recorded in the Lincoln County

   Registry of Deeds in Book 4400, Page 278, the property the property situated at 401 Miller

   Road, County of Lincoln, and State of Maine, to Raymond P. Glenn a/k/a Raymond Glenn,

   being more particularly described by the attached legal description. See Exhibit A (a true and

   correct copy of the legal description is attached hereto and incorporated herein).
7. On May 4, 2011, Raymond P. Glenn a/k/a Raymond Glenn, executed and delivered to

   Loandepot.com, LLC a certain Note in the amount of $110,400.00. See Exhibit B (a true

   and correct copy of the Note is attached hereto and incorporated herein).

8. To secure said Note, on May 4, 2011, Raymond P. Glenn a/k/a Raymond Glenn executed a

   Mortgage Deed in favor of Mortgage Electronic Registration Systems, Inc. as nominee for

   Loandepot.com, LLC, securing the property located at 401 Miller Road, Waldoboro, ME

   04572 which Mortgage Deed is recorded in the Lincoln County Registry of Deeds in Book

   4400, Page 280. See Exhibit C (a true and correct copy of the Mortgage is attached hereto

   and incorporated herein).

9. The Mortgage was then assigned to Ocwen Loan Servicing, LLC by virtue of an Assignment

   of Mortgage, dated June 19, 2014, and recorded in the Lincoln County Registry of Deeds in

   Book 4792, Page 293. See Exhibit D (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to U.S. Bank Trust, N.A., as Trustee for LSF9 Master

   Participation Trust by virtue of an Assignment of Mortgage, dated August 11, 2016, and

   recorded in the Lincoln County Registry of Deeds in Book 5040, Page 160. See Exhibit E

   (a true and correct copy of the Assignment of Mortgage is attached hereto and incorporated

   herein).

11. The Mortgage was further assigned to U.S. Bank Trust, N.A., as Trustee for LSF9 Master

   Participation Trust by virtue of a Quitclaim Assignment, dated June 7, 2019, and recorded in

   the Lincoln County Registry of Deeds in Book 5395, Page 30. See Exhibit F (a true and

   correct copy of the Quitclaim Assignment is attached hereto and incorporated herein).

12. On July 23, 2019, the Defendant, Samuel M. Sherry, Esquire, Special Administrator of the

   Estate of Raymond P. Glenn a/k/a Raymond Glenn, was sent a Notice of Mortgagor's
   Right to Cure, as evidenced by the Certificate of Mailing (herein after referred to as the

   “Demand Letter”). Defendant, Samuel M. Sherry, Esquire, Special Administrator of the

   Estate of Raymond P. Glenn a/k/a Raymond Glenn, is not personally liable and accordingly,

   this action does not seek any personal liability on the part of the Defendant, but only seeks

   in rem judgment against the property. See Exhibit G (a true and correct copy of the Demand

   Letter is attached hereto and incorporated herein).

13. The Demand Letter informed the Defendant, Samuel M. Sherry, Esquire, Special

   Administrator of the Estate of Raymond P. Glenn a/k/a Raymond Glenn, of the payment

   due date, the total amount necessary to cure the default, and the deadline by which the

   default must be cured, which was thirty-five (35) days from receipt of the Demand Letter.

   See Exhibit G.

14. The Defendant, Samuel M. Sherry, Esquire, Special Administrator of the Estate of

   Raymond P. Glenn a/k/a Raymond Glenn, failed to cure the default prior to the expiration

   of the Demand Letter. Defendant, Samuel M. Sherry, Esquire, Special Administrator of the

   Estate of Raymond P. Glenn a/k/a Raymond Glenn, is not personally liable and accordingly,

   this action does not seek any personal liability on the part of the Defendant, but only seeks

   in rem judgment against the property.

15. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   present holder of the Note pursuant to endorsement by the previous holder (if applicable),

   payment of value and physical possession of the Note in conformity with 11 M.R.S. § 3-

   1201, et seq., 10 M.R.S. § 9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

16. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   lawful holder and owner of the Note and Mortgage.
17. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, hereby

    certifies that all steps mandated by law to provide notice to the mortgagor pursuant to 14

    M.R.S.A. § 6111 were strictly performed.

18. The total debt owed under the Note and Mortgage as of November 1, 2019 is One Hundred

    Sixty Thousand Nine Hundred Fourteen and 67/100 ($160,914.67) Dollars, which includes:

                    Description                                 Amount
    Principal Balance                                                       $104,813.07
    Interest                                                                  $24,456.32
    Escrow/Impound Required                                                   $22,058.07
    Total Advances                                                             $9,357.17
    Late Charges Due                                                             $230.04
    Grand Total                                                             $160,914.67


19. Upon information and belief, the Defendant, Samuel M. Sherry, Esquire, Special

    Administrator of the Estate of Raymond P. Glenn a/k/a Raymond Glenn, is not presently

    in possession of the subject property originally secured by the Mortgage.

                             COUNT I – FORECLOSURE

20. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

    and re-alleges paragraphs 1 through 19 as if fully set forth herein.

21. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    401 Miller Road, Waldoboro, County of Lincoln, and State of Maine. See Exhibit A.

22. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    holder of the Note referenced in Paragraph 13 pursuant to endorsement by the previous

    holder (if applicable) and physical possession of the aforesaid Note in conformity with Title

    11, section 3-1201, et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205,
   128 Me. 280 (1929). As such, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

   Participation Trust, has the right to foreclosure upon the subject property.

23. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

   current owner and investor of the aforesaid Mortgage and Note.

24. The Defendant, Samuel M. Sherry, Esquire, Special Administrator of the Estate of

   Raymond P. Glenn a/k/a Raymond Glenn, is presently in default on said Mortgage and

   Note, having failed to make the monthly payment due March 1, 2014, and all subsequent

   payments, and, therefore, has breached the condition of the aforesaid Mortgage and Note.

   Defendant, Samuel M. Sherry, Esquire, Special Administrator of the Estate of Raymond P.

   Glenn a/k/a Raymond Glenn, is not personally liable and accordingly, this action does not

   seek any personal liability on the part of the Defendant, but only seeks in rem judgment

   against the property.

25. The total debt owed under the Note and Mortgage as of November 1, 2019 is One Hundred

   Sixty Thousand Nine Hundred Fourteen and 67/100 ($160,914.67) Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                      $104,813.07
    Interest                                                                $24,456.32
    Escrow/Impound Required                                                 $22,058.07
    Total Advances                                                           $9,357.17
    Late Charges Due                                                           $230.04
    Grand Total                                                            $160,914.67


26. The record established through the Lincoln County Registry of Deeds indicates that there

   are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.
27. By virtue of the Defendant's breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate.

28. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, Samuel M. Sherry,

   Esquire, Special Administrator of the Estate of Raymond P. Glenn a/k/a Raymond Glenn,

   on July 23, 2019, evidenced by the Certificate of Mailing. See Exhibit G.


                     COUNT II – EQUITABLE MORTGAGE

29. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 28 as if fully set forth herein.

30. The intent of Raymond P. Glenn a/k/a Raymond Glenn and the original lender,

   Loandepot.com, LLC, on May 4, 2011, was to create a mortgage on the property commonly

   known as and numbered as 401 Miller Road, Waldoboro, ME 04572.

31. This intent is shown by the execution of a Promissory Note dated May 4, 2011 to

   Loandepot.com, LLC, in the amount of $110,400.00.

32. The value given at the time of the transaction was $110,400.00, which was significantly

   below the property’s value at that time, clearly indicating that it was the intent of the

   Raymond P. Glenn a/k/a Raymond Glenn, and Loandepot.com, LLC on the date of the

   transaction, May 4, 2011, that a mortgage be granted on the subject property.

33. The aforesaid Promissory Note, specifically references 401 Miller Road, Waldoboro, ME

   04572, as the “Property Address.”

34. In addition to the aforesaid Promissory Note, Raymond P. Glenn a/k/a Raymond Glenn,

   executed a Mortgage on May 4, 2011, which particularly referenced exactly the same

   property address of 401 Miller Road, Waldoboro, ME 04572, which was referenced on the

   aforesaid Promissory Note.
35. The aforesaid Mortgage is arguably unenforceable under current Maine Law pursuant to the

    Greenleaf decision, et al. See, Bank of America, N.A. v. Greenleaf, 2014 ME 89, 96 A.3d 700 (Me.

    2014); Federal National Mortgage Association v. Deschaine, 2017 Me. 190, 170 A.3d 230 (Me.

    2017); Pushard v. Bank of America, N.A., 175 A.3d 103, 2017 ME 230(Me. 2017).

36. This defect is not related to the original execution of the documents, nor the intent of the

    Raymond P. Glenn a/k/a Raymond Glenn, Samuel M. Sherry, Esquire, Special

    Administrator of the Estate of Raymond P. Glenn a/k/a Raymond Glenn, or

    Loandepot.com, LLC but is due to the chain of title for the aforesaid mortgage under

    Greenleaf and 33 M.R.S. § 508.

37. The issue of an equitable mortgage (or other equitable remedies) is not addressed by

    Greenleaf, or its progeny; See, Deschaine, Fn. 2, Fn 4; Pushard, Fn 14.

38. It was the intent of Raymond P. Glenn a/k/a Raymond Glenn and Loandepot.com, LLC, at

    the time of the transaction, as to the Note, that is controlling as to the Court’s interpretation

    of the imposition of an equitable mortgage.

39. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, is the

    owner and holder of the subject Promissory Note.

40. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, owner

    of the equitable interest in the aforesaid mortgage but may arguably not be the record owner

    of said mortgage under the Greenleaf decision.

41. Equity requires that “what ought to have been done has been done.” See, Smith v. Diplock, 127

    Me. 452, 144 A.383, 386 (Me. 1929).

42. When it is the intent of the parties, at the time of the transaction, that there be a mortgage

    “[t]he real intent governs”. See, Stinchfield v. Milliken, 71 Me. 567, 570 (1880).
   43. The agreement, as memorialized in the various documents referenced herein constitutes an

       equitable mortgage.

   44. For justice to be served, and under the facts and circumstances of this matter, the Court

       should, and must, impose an equitable mortgage upon the property.

   45. The Defendant, Samuel M. Sherry, Esquire, Special Administrator of the Estate of

       Raymond P. Glenn a/k/a Raymond Glenn, has no personal liability in this matter.

   46. The Court’s imposition of an equitable mortgage should be under, and pursuant to the

       statutory terms of applicable Maine Law, including, but not limited to, the rights of

       redemption, etc. See, Seaman v. Seaman, 477 A2d 734 (Me. 1984).

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

       Participation Trust, upon the expiration of the period of redemption;

   c) Find that the Defendant, Samuel M. Sherry, Esquire, Special Administrator of the Estate of

       Raymond P. Glenn a/k/a Raymond Glenn, is not personally liable and accordingly, this

       action does not seek any personal liability on the part of the Defendant, but only seeks in

       rem judgment against the property, is in breach of the Note by failing to make payment due

       as of March 1, 2014, and all subsequent payments;

   d) Find that Raymond P. Glenn a/k/a Raymond Glenn entered into a contract for a sum

       certain in exchange for a security interest in the subject property;
   e) Find that it was the intent of Raymond P. Glenn a/k/a Raymond Glenn, and the original

      lender, Loandepot.com, LLC, on May 4, 2011 to create a mortgage on the property

      commonly known as and numbered as 401 Miller Road, Waldoboro, ME 04572.

   f) Impose an equitable mortgage upon the property commonly known and numbered as 401

      Miller Road, Waldoboro, ME 04572 for the benefit of the Plaintiff who currently owns the

      Note and manifested by the intent of the parties when the transaction was initially

      consummated;

   g) Impose the applicable time periods for redemption, etc. as reflected in 14 M.R.S.A. §6322;

   h) Find that while the Defendant, Samuel M. Sherry, Esquire, Special Administrator of the

      Estate of Raymond P. Glenn a/k/a Raymond Glenn, has no personal liability in this matter,

      a Judgment in this matter can be imposed in rem against the property commonly known as

      and numbered as 401 Miller Road, Waldoboro, ME 04572; and

   i) For such other and further relief as this Honorable Court deems just and equitable.



                                                    Respectfully Submitted,
                                                    U.S. Bank Trust, N.A., as Trustee for LSF9
                                                    Master Participation Trust,
                                                    By its attorneys,
Dated: November 8, 2019
                                                    /s/ John A. Doonan, Esq.
                                                    /s/ Reneau J. Longoria, Esq.
                                                    John A. Doonan, Esq., Bar No. 3250
                                                    Reneau J. Longoria, Esq., Bar No. 5746
                                                    Attorneys for Plaintiff
                                                    Doonan, Graves & Longoria, LLC
                                                    100 Cummings Center, Suite 225D
                                                    Beverly, MA 01915
                                                    (978) 921-2670
                                                    JAD@dgandl.com
                                                    RJL@dgandl.com
